IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT



LEVAR LEE SPENCE,                                 No. 15 MM 2021

                    Petitioner



             V.




NORTHUMBERLAND COUNTY COURT OF
COMMON PLEAS,

                    Respondent



                                       ORDER




PER CURIAM

      AND NOW, this 23rd day of April, 2021, the Application for Leave to File Original

Process is GRANTED, and the Petition for Writ of Mandamus is DENIED.